Cite as 27 I&N Dec. 245 (A.G. 2018)

Interim Decision #3921

Matter of L-A-B-R- et al., Respondents
Decided by Attorney General March 22, 2018
U.S. Department of Justice
Office of the Attorney General
The Attorney General referred the decisions of the Board of Immigration Appeals to
himself for review of issues relating to when there is “good cause” to grant a continuance
for a collateral matter to be adjudicated, ordering that the cases be stayed during the
pendency of his review.

BEFORE THE ATTORNEY GENERAL
Pursuant to 8 C.F.R. § 1003.l (h)(1)(i) (2017), I direct the Board of
Immigration Appeals to refer these cases to me for review of its decisions.
The Board’s decisions in these matters are automatically stayed pending my
review. See Matter of Haddam, A.G. Order No. 2380-2001 (Jan. 19, 2001).
To assist in my review, I invite the parties to these proceedings and interested
amici to submit briefs on points relevant to the disposition of these cases,
including the following question:
An Immigration Judge is authorized to “grant a motion for continuance for good
cause shown.” 8 C.F.R. § 1003.29 (2017); see also id. § 1240.6 (2017) (authorizing
an Immigration Judge to “grant a reasonable adjournment either at his or her own
instance or, for good cause shown, upon application”). In these cases, Immigration
Judges granted continuances to provide time for respondents to seek adjudications
of collateral matters from other authorities. Under what circumstances does “good
cause” exist for an Immigration Judge to grant a continuance for a collateral matter
to be adjudicated?

The parties’ briefs shall not exceed 15,000 words and shall be filed on or
before April 17, 2018. Interested amici may submit briefs not exceeding
9,000 words on or before April 24, 2018. The parties may submit reply briefs
not exceeding 6,000 words on or before May 2, 2018. All filings shall be
accompanied by proof of service and shall be submitted electronically to
AGCertification@usdoj.gov, and in triplicate to:
United States Department of Justice
Office of the Attorney General, Room 5114
950 Pennsylvania Avenue, NW
Washington, DC 20530

245

Cite as 27 I&N Dec. 245 (A.G. 2018)

Interim Decision #3921

All briefs must be both submitted electronically and postmarked on or
before the pertinent deadlines. Requests for extensions are disfavored.

246

